Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 06/11/2021 as modified by the preliminary amendment filed on 06/11/2021.  Claims 1-20 are now pending in the present application.
Information Disclosure Statement
The information disclosure statement submitted on 06/11/2021 has been considered by the Examiner and made of record in the application file.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Donald A. DiPaula (Reg. No. 58,115) on February 9, 2022.
The application has been amended as follows:
IN THE CLAIMS
Claims 1-20 are amended as presented below:
1. 	(Currently Amended)	A method performed by an electronic device to manage a command based interactive call, the method comprising:

detecting at least one of a combination of a user input, first context data of the incoming call, and pre-setting information;
receiving a command from a user, wherein the command is not recognized by the caller;
recording the command received from the user;
analyzing the recorded command by detecting at least one of second context data, the pre-setting information, or a pre-defined category;
generating one or more conversational threads based on the analyzed command; and
transmitting the one or more conversational threads to the caller, during a conversation with the caller.
2.	(Previously Presented) The method of claim 1, further includes storing, in a database, information related to the user, a plurality of callers associated with the user, pre-defined categories for each caller, and pre-setting information.
3.	(Original)	The method of claim 1, wherein the command includes a voice command or a text command.
4.	(Previously Presented) The method of claim 1, wherein the first context data and second context data comprise a purpose of a call, usage data, current activities of the user, a pre-stored user schedule, sensor data, a time of the call, a location of the call, a relationship with the caller, a category of the caller, a previous calling history and conversation details, a voice tone, a speed of talking, and a frequency of calls between the user and the caller.

6.	(Currently Amended)	An electronic device to manage a command based interactive call, the electronic device comprising;
a transceiver; and
at least one processor coupled with the transceiver, wherein the at least one processor is configured to:
detect an incoming call from a caller,
detect at least one 
receive a command from a user, wherein the command is not recognized by the caller,
record the commandreceived from the user,
analyze the recorded command by detecting at least one of second context data, the pre-setting information, or a pre-defined category,
generate one or more conversational threads based on the analyzed command, and
transmit the one or more conversational threads to the caller, during a conversation with the caller.
7.	(Previously Presented) The electronic device of claim 6, wherein the at least one processor is further configured to store, in a database, information related to the user, a plurality of callers associated with the user, pre-defined categories for each caller, and pre-setting information.

9.	(Previously Presented) The electronic device of claim 6, wherein the first context data and second context data comprise a purpose of a call, usage data, current activities of the user, a pre-stored user schedule, sensor data, a time of the call, a location of the call, a relationship with the caller, a category of the caller, a previous calling history and conversation details, a voice tone, a speed of talking, and a frequency of calls between the user and the caller.
10.	(Previously Presented) The electronic device of claim 6, wherein the at least one processor is further configured to transmit one or more portion of each of the conversational threads to the caller during a conversation with the caller.
11.	(Currently Amended)	An electronic device associated with a user, the electronic device comprising:
a transceiver;
a first processor coupled with the transceiver, wherein the first processor is configured to:
store pre-determined rules,
receive the pre-determined rules,
generate device processing commands,
detect an incoming call from a caller and at least one of a combination of a user input, first context data of the incoming call, and a pre-setting information,
receive a command from the user, wherein the command is not recognized by the caller, and
received from the user; and
a second processor coupled with the first processor, wherein the second processor is configured to:
store second pre-determined rules,
receive the second pre-determined rules,
generate system processing commands,
analyze the recorded command by detecting at least one of second context data, the pre-setting information, or a pre-defined category, 
generate one or more conversational threads based on the analyzed command, and
transmit the one or more conversational threads to the caller, during a conversation with the caller.
12.	(Previously Presented) The electronic device of claim 11, wherein the second processor is further configured to store information related to the user, a plurality of callers associated with the user, pre-defined categories for each caller, context related data, and the pre-setting information.
13.	(Previously Presented) The electronic device of claim 11, wherein the second processor is further configured to determine at least one of second context data of the incoming call or the pre-setting information.
14.	(Previously Presented) The electronic device of claim 11, wherein the first processor is further configured to pick the incoming call in conversation with the caller, and generate the one or more conversational threads.

16.	(Previously Presented) The method of claim 1, further comprising:
determining at least one of the second context data of the incoming call or the pre-setting information.
17.	(Previously Presented) The method of claim 1, further comprising:
picking, by a virtual assistant, the incoming call in the conversation with the caller; and 
	generating, by the virtual assistant, the one or more conversational threads.
18.	(Previously Presented) The electronic device of claim 6, wherein the at least one processor is further configured to: 
determine at least one the second context data of the incoming call or the pre-setting information.
19.	(Previously Presented) The electronic device of claim 6, wherein the at least one processor is further configured to:
pick, by a virtual assistant, the incoming call in the conversation with the caller; and
	generate, by the virtual assistant, the one or more conversational threads.
20.	(Previously Presented) The electronic device of claim 11, wherein the second processor is further configured to: 

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
 Regarding claim 1, the prior arts of the record fail to suggest, disclose or teach in 
combination to render obvious all the limitations of the claim.
In particular, KIM et al. (US 2014/0179281 A1, hereinafter Kim) discloses, a mobile 
terminal of a user with auto answering function that when auto answering is selected allows selecting of the type of event (e.g., an incoming call a message, an email), specifying a target user for whom to apply the auto answering function. When the target user is selected the voice of target user is automatically registered in a contact list and when the target user makes a telephone call to the mobile terminal, the voice of the target user is recognized and auto answering is performed and controller outputs the voice communication according to the speech pattern and vocabulary obtained by analyzing the content pf previous voice telephone conversation (see Fig. 4, paragraphs [0123]-[0124]). Kim further discloses when the auto answering is set and a call is received from another user who is a target user the controller enters the voice auto answering mode and provides a voice guide to the other party according to user’s talking style and speech pattern (please see Fig. 13, [0163]-[0166]) and controller analyzes the response of the other party and checks whether a response is necessary (please see paragraph [0167]).    
Gruber et al. (US 2012/0265528 A1, hereinafter Gruber), discloses receiving text input and matching the text input against words and phrases using pattern recognizers, vocabulary databases and other models so as to identifying association between user input and  input that was provided previously in the same session, and/or known information about the user, can be used to improve performance, reduce ambiguity, and reinforce the conversational nature of the interaction (please see paragraph [0339]). Gruber further discloses language interpreter weighs the evidential strength of candidate semantic parse results, disambiguation involves reducing the number of candidate semantic parse by eliminating unlikely or redundant alternative (please see paragraph [0341] and receiving multiple candidate representation of user intent (please see paragraph [0349]) and determining whether this interpretation of user intent is supported strongly or if it is better supported than alternative ambiguous parses (please see paragraph [0355]).   
However Kim and Gruber combined fail to explicitly disclose “receiving a command from a user, wherein the command is not recognized by the caller;
recording the command received from the user;
analyzing the recorded command by detecting at least one of second context data, the pre-setting information, or a pre-defined category;
generating one or more conversational threads based on the analyzed command; and
transmitting the one or more conversational threads to the caller, during a conversation with the caller.”, in combination with the other claim elements and features.  
Regarding claim 6, the prior arts of the record fail to suggest, disclose or teach in 
combination to render obvious all the limitations of the claim.
In particular, KIM et al. (US 2014/0179281 A1, hereinafter Kim) discloses, a mobile 
terminal of a user with auto answering function that when auto answering is selected allows selecting of the type of event (e.g., an incoming call a message, an email), specifying a target 
Gruber et al. (US 2012/0265528 A1, hereinafter Gruber), discloses receiving text input and matching the text input against words and phrases using pattern recognizers, vocabulary databases and other models so as to identifying association between user input and concepts. Candidate parsing are then processed to remove ambiguous alternatives (please see Fig. 2, [0337]) and further the input that was provided previously in the same session, and/or known information about the user, can be used to improve performance, reduce ambiguity, and reinforce the conversational nature of the interaction (please see paragraph [0339]). Gruber further discloses language interpreter weighs the evidential strength of candidate semantic parse results, disambiguation involves reducing the number of candidate semantic parse by eliminating unlikely or redundant alternative (please see paragraph [0341] and receiving multiple candidate representation of user intent (please see paragraph [0349]) and determining whether this interpretation of user intent is supported strongly or if it is better supported than alternative ambiguous parses (please see paragraph [0355]).   
receive a command from a user, wherein the command is not recognized by the caller, 
record the command received from the user,
analyze the recorded command by detecting at least one of second context data, the pre-setting information, or a pre-defined category,
generate one or more conversational threads based on the analyzed command, and
transmit the one or more conversational threads to the caller, during a conversation with the caller.”, in combination with the other claim elements and features.  
Regarding claim 11, the prior arts of the record fail to suggest, disclose or teach in 
combination to render obvious all the limitations of the claim.
In particular, KIM et al. (US 2014/0179281 A1, hereinafter Kim) discloses, a mobile 
terminal of a user with auto answering function that when auto answering is selected allows selecting of the type of event (e.g., an incoming call a message, an email), specifying a target user for whom to apply the auto answering function. When the target user is selected the voice of target user is automatically registered in a contact list and when the target user makes a telephone call to the mobile terminal, the voice of the target user is recognized and auto answering is performed and controller outputs the voice communication according to the speech pattern and vocabulary obtained by analyzing the content pf previous voice telephone conversation (see Fig. 4, paragraphs [0123]-[0124]). Kim further discloses when the auto answering is set and a call is received from another user who is a target user the controller enters the voice auto answering mode and provides a voice guide to the other party according to user’s talking style and speech pattern (please see Fig. 13, [0163]-[0166]) and controller analyzes the response of the other party and checks whether a response is necessary (please see paragraph [0167]).    
Gruber et al. (US 2012/0265528 A1, hereinafter Gruber), discloses receiving text input and matching the text input against words and phrases using pattern recognizers, vocabulary databases and other models so as to identifying association between user input and concepts. Candidate parsing are then processed to remove ambiguous alternatives (please see Fig. 2, [0337]) and further the input that was provided previously in the same session, and/or known information about the user, can be used to improve performance, reduce ambiguity, and reinforce the conversational nature of the interaction (please see paragraph [0339]). Gruber further discloses language interpreter weighs the evidential strength of candidate semantic parse results, disambiguation involves reducing the number of candidate semantic parse by eliminating unlikely or redundant alternative (please see paragraph [0341] and receiving multiple candidate representation of user intent (please see paragraph [0349]) and determining whether this interpretation of user intent is supported strongly or if it is better supported than alternative ambiguous parses (please see paragraph [0355]).   
However Kim and Gruber combined fail to explicitly disclose “receive a command from the user, wherein the command is not recognized by the caller, 
record the command received from user; and
a second processor coupled with the first processor, wherein the second processor is configured to: 
store second pre-determined rules,
 receive the second pre-determined rules,
generate system processing commands,
analyze the recorded command by detecting at least one of second context data, the pre-setting information, or a pre-defined category,
generate one or more conversational threads based on the analyzed command, and
transmit the one or more conversational threads to the caller, during a conversation with the caller.”, in combination with the other claim elements and features.  
Therefore, claims 1-20 considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645